                                  UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF OHIO
                                        EASTERN DIVISION


      TAMIE STROUSE,                                  )     CASE NOS.: 4:18CV00099
                                                      )
                     Plaintiff,                       )     JUDGE JOHN R. ADAMS
                                                      )
             v.                                       )
                                                      )
     COMMISSIONER OF SOCIAL                           )     MEMORANDUM OF OPINION AND
     SECURITY,                                        )     ORDER
                                                      )
                     Defendant.                       )

        This matter is before the Court on Plaintiff Tamie Strouse’s (“Plaintiff”) objections to the

  Magistrate Judge’s Report and Recommendation (“R. & R.”), which recommended that the

  Commissioner of Social Security’s denial of Plaintiff’s applications for a Period of Disability

  (“POD”), Disability Insurance Benefits (“DIB”), and Supplemental Security Income (“SSI”)

  pursuant to Titles II and XVI of the Social Security Act, 42 U.S.C. §§ 416(i), 423, 1381 et seq., be

  affirmed. (R. & R. 1, ECF No. 17.)

        For the following reasons, Plaintiff’s objections to the Magistrate Judge’s R. & R. are

     overruled. Therefore, the Magistrate Judge’s R. & R. is adopted in full, and the final decision of

     the Commissioner of Social Security denying Plaintiff’s applications for a POD, DIB, and SSI is

  affirmed.

I.      BACKGROUND

        As a brief procedural background, on October 27, 2014, Plaintiff filed applications for POD,

  DIB, and SSI, with an alleged onset date of disability as September 1, 2014. (Tr. 63-64, 74-75, 86-

     87, ECF No. 11.) In her applications, Plaintiff claimed disability due to “lymes disease, lymes

     neurological, lymes arthritis, chronic pain – neck to feet, concentration, sleep apnea, ibs, status
post implant for urgenic syncopee [sic], depression, anxiety, bipolar.” (Id. at 63-64, 74-75, 181.)

On May 4, 2015, Plaintiff’s applications were denied, and thereafter, on May 17, 2015, Plaintiff

requested a hearing before an administrative law judge (“ALJ”). (Id. at 90-101.)

    The ALJ held a hearing on July 20, 2016, at which Plaintiff appeared and testified. (Id. at 39-

62.) On November 23, 2016, the ALJ issued a written decision finding Plaintiff not disabled

pursuant to the definitions and requirements of the Social Security Act. (Id. at 12-32.) Plaintiff

requested a review the ALJ’s decision by the Appeals Counsel on January 20, 2017. (Id. at 147-

49.) Ultimately, on November 15, 2017, the Appeals Counsel declined to review the ALJ’s

decision, rendering it final. (Id. at 6-9.)

    On January 12, 2018, Plaintiff filed a Complaint requesting judicial review of the ALJ’s

decision. (Compl., ECF No. 1-1.) As this Court has jurisdiction to review the final determination

of the Commissioner of Social Security, pursuant to 42 U.S.C. §§ 405(g) and 1383(c)(3), the matter

was automatically referred to a United States Magistrate Judge for a Report and Recommendation

consistent with Local rule 72.2(b)(1). (See Docket Entry 1/16/2018.)

    Through briefing submitted to the Magistrate Judge, Plaintiff argued that the ALJ erred by

failing to properly weigh the opinions of two mental health professionals, Dr. MacNealy and Dr.

Conti, when determining Plaintiff’s non-disabled status. (Pl.’s Br. 5-9, ECF No. 12.) 1 On

December 10, 2018, after briefing for this matter was completed, the Magistrate Judge issued his

R. & R. recommending that the Commissioner of Social Security’s final decision denying

Plaintiff’s applications for POD, DIB, and SSI be affirmed. (R. & R. 1, ECF No. 17.)




1
 Plaintiff’s allegations of error against the ALJ are for Plaintiff’s mental health impairments only. (Pl.’s Br. 2 n.2,
ECF No. 12 (stating “Plaintiff’s allegations of error center upon the ALJ’s weighing of medical opinions related to
her mental health impairments . . .”).) Plaintiff does not allege error with the ALJ’s findings regarding any of Plaintiff’s
other claimed disabling conditions. Therefore, none of Plaintiff’s physical health conditions will be discussed herein.
      Plaintiff timely filed her objections to the R. & R. on December 18, 2018, to which the

   Commissioner of Social Security responded on January 29, 2019. (Obj. to R. & R., ECF No. 18;

   Resp. to Obj. to R. & R., ECF No. 19.)

      The Magistrate Judge’s R. & R. contains a detailed factual background for this matter. (R. &

   R. 2-17, ECF No. 17.) As Plaintiff has not objected to or demonstrated any error contained in that

   stated background, this Court will not reiterate it herein.

II.   STANDARD OF REVIEW

      When written objections to a Magistrate Judge’s R. & R. are timely submitted, this Court must

   review de novo those portions of the R. & R. specifically objected to. 28 U.S.C.S. § 636(b)(1)

   (LexisNexis 2019). A general objection to the entirety of the Magistrate Judge’s R. & R. is not

   sufficient to trigger review by this Court. Howard v. Sec’y of Health & Human Servs., 932 F.2d

  505, 509 (6th Cir. 1991). Specific objections to the Magistrate Judge’s R. & R. are necessary in

  order to focus this Court’s attention to specific issues for review. Id. Accordingly, Plaintiff’s

  specific objections appear to be that the Magistrate Judge erred in agreeing with the ALJ’s

  assignment of minimal weight to the opinions of two mental health professionals because

  psychiatric hospitalizations and personal symptom reports were not properly considered. (Obj. to

  R. & R. 1, ECF No. 18.)

      Given these objections, this Court must determine whether the ALJ’s decision to assign

  minimal weight to the opinions of two mental health professionals: 1) is supported by substantial

  evidence contained in the record, considered as a whole; and 2) was made utilizing the proper legal

  standards. Bartyzel v. Comm’r of Soc. Sec., 74 F. App’x 515, 522-23 (6th Cir. 2003). See also

  Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007); Ealy v. Comm’r of Soc. Sec.,

  594 F.3d 504, 512 (6th Cir. 2010).
   Substantial evidence is defined as “such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971) (quoting

Consolidated Edison Co. v. NLRB, 305 U.S. 197, 229 (1938) (internal quotation marks omitted)).

It is “more than a scintilla of evidence, but less than a preponderance.” Rogers, 486 F.3d at 241

(quoting Cutlip v. Sec’y of Health & Human Servs., 25 F.3d 284, 286 (6th Cir. 1994) (internal

quotation marks omitted)).

   Determining whether substantial evidence supports the ALJ’s decision must be made by

examining the record as a whole. Queen City Home Health Care Co. v. Sullivan, 978 F.2d 236,

243 (6th Cir. 1992) (citing Walker v. Sec’y of Health & Human Servs., 884 F.2d 241, 245 (6th Cir.

1989)). See also Wyatt v. Sec’y of Health & Human Servs., 974 F.2d 680, 683 (6th Cir. 1992)

(citing Allen v. Califano, 613 F.2d 139, 145 (6th Cir. 1980)); Heston v. Comm’r of Soc. Sec., 245

F.3d 528, 535 (6th Cir. 2001). So long as substantial evidence contained in the record supports the

ALJ’s decision, the decision must be affirmed even if this Court would decide the matter

differently or even if substantial evidence contained in the record could also support the opposite

decision. Cutlip, 25 F.3d at 286 (citing Kinsella v. Schweiker, 708 F.2d 1058, 1059 (6th Cir. 1983);

Mullen v. Bowen, 800 F.2d 535, 545 (6th Cir. 1986)). This “standard allows considerable latitude

to administrative decision makers. It presupposes that there is a zone of choice within which the

decisionmakers can go either way, without interference by the courts.” Mullen, 800 F.2d at 545

(quoting Baker v. Heckler, 730 F.2d 1147, 1150 (8th Cir. 1984) (internal quotation marks

omitted)).

   This Court must also consider whether the proper legal standards were utilized by the ALJ in

reaching her decision. Queen City Home Health Care Co., 978 F.2d at 243. See also Cutlip, 25

F.3d at 286 (citing Richardson, 402 U.S. at 401); Bartyzel, 74 F. App’x at 522-23; Ealy, 594 F.3d
       at 512 (citing Rogers, 486 F.3d at 241). A failure to apply the correct legal standards is grounds

       for reversal. See Bowen v. Comm’r of Soc. Sec., 478 F.3d 742, 746 (6th Cir. 2007) (“Even if

       supported by substantial evidence, however, a decision of the Commissioner will not be upheld

       where the [Social Security Administration] fails to follow its own regulations and where that error

       prejudices a claimant on the merits or deprives the claimant of a substantial right.”) (citing Wilson

       v. Comm’r of Soc. Sec., 378 F.3d 541, 546-47 (6th Cir. 2004)).

III.       LEGAL ANALYSIS

           In his R. & R., the Magistrate Judge found that the ALJ’s decision to apply minimal weight,

       instead of controlling weight, to the opinions of two mental health professionals was supported by

       substantial evidence contained in the record and was made utilizing the proper legal standards. (R.

       & R. 32, 37, ECF No. 17.) Plaintiff objects to these findings, arguing that Plaintiff’s psychiatric

       hospitalizations and personal symptom reports were not properly considered by the ALJ or the

       Magistrate Judge when weighing the medical opinions of the two mental health professionals.

       (Obj. to R. & R. 1, ECF No. 18.)

           The rules and regulations of the Social Security Administration address and explain the

       exercise in which an ALJ must engage when considering medical opinion evidence. See 20 C.F.R.

       §§ 404.1527, 416.927 (2017). 2 See also Soc. Sec. Ruling 96-2p, 1996 SSR LEXIS 9 (July 2,

       1996). 3 Accordingly, the medical opinion of a treating source must be given “controlling weight”

       if: “(1) the opinion is well-supported by medically acceptable clinical and laboratory diagnostic

       techniques; and (2) the opinion is not inconsistent with the other substantial evidence in the case

       record.” Gayheart v. Comm’r of Soc. Sec., 710 F.3d 365, 376 (6th Cir. 2013) (quoting 20 C.F.R. §


       2
         As Plaintiff’s applications for POD, DIB, and SSI were filed prior to March 27, 2017, these are the appropriate
       sections for application and analysis.
       3
    Social Security Ruling 96-2p was rescinded March 27, 2017. However, because Plaintiff’s applications for POD,
   DIB, and SSI were filed prior to March 27, 2017, this is the appropriate ruling for application and analysis.
404.1527(c)(2)) (internal quotation marks and alterations to original omitted). Consequently, an

ALJ is not required to give “controlling weight” deference to a treating source’s medical opinion

if there is substantial evidence contrary to the opinion. See Smith v. Comm’r of Soc. Sec., 482, F.3d

873, 877 (6th Cir. 2007). Additionally, an ALJ is not bound by a treating source’s conclusory

opinion that a plaintiff is not able to work. See Bass v. McMahon, 499 F.3d 506, 511 (6th Cir.

2007).

   An ALJ is also not required to give the opinion of a treating source “controlling weight” when

the treating source’s medical opinion is based in large part on the plaintiff’s own subjective account

of her symptoms and limitations – an accounting which is properly discounted by substantial

evidence contained in the record – or when a treating source’s own treatment records contradict

her medical opinion. See Warner v. Comm’r of Soc. Sec., 375 F.3d 387, 391 (6th Cir. 2004)

(concluding that the ALJ did not err by disregarding the opinion of a treating source that was based

largely upon the conclusion of a different physician and the subjective assessment of the plaintiff);

Tate v. Comm’r of Soc. Sec., 467 F. App’x 431, 433 (6th Cir. 2012) (agreeing that the ALJ properly

discounted the opinion of a treating source that appeared to be based upon the subjective

complaints of the plaintiff without objective support from the record). See also Walters v. Comm’r

of Soc. Sec., 127 F.3d 525, 530 (6th Cir. 1997) (explaining that the ALJ did not err by not adopting

the opinion of a treating source that plaintiff was disabled because evidence contained the treating

source’s own reports did not support that position); Payne v. Comm’r of Soc. Sec., 402 F. App’x

109, 112-13 (6th Cir. 2010) (noting that an ALJ’s rejection of a treating source’s opinion is proper

when the opinion is not supported by objective evidence in the record, including the treating

source’s own notes); Leeman v. Comm’r of Soc. Sec., 449 F. App’x 496, 497 (6th Cir. 2011)

(stating “ALJs may discount treating-physician opinions that are inconsistent with substantial
evidence in the record, like the physician’s own treatment notes”); Hill v. Comm’r of Soc. Sec.,

560 F. App’x 547, 549-50 (6th Cir. 2014) (finding that the ALJ properly rejected a treating source

opinion that plaintiff could no longer work as his treatment notes directly undermined his opinion).

   When giving a treating source opinion less than “controlling weight,” an ALJ “must apply

certain factors – namely, the length of the treatment relationship and the frequency of examination,

the nature and extent of the treatment relationship, supportability of the opinion, consistency of

the opinion with the record as a whole, and the specialization of the treating source – in determining

what weight to give the opinion.” Wilson v. Comm’r of Soc. Sec., 378 F.3d 541, 544 (6th Cir.

2004). See also 20 C.F.R. §§ 404.1527(c)(1)-(6); 416.927(c)(1)-(6) (2017).

   Finally, in support of the weight assigned to a treating source opinion, if less than “controlling

weight,” an “ALJ must provide ‘good reasons’ for discounting treating physicians’ opinions,

reasons that are ‘sufficiently specific to make clear to any subsequent reviewers the weight the

adjudicator gave to the treating source’s medical opinion and the reasons for that weight.’” Rogers

v. Comm’r of Soc. Sec., 486 F.3d 234, 242 (6th Cir. 2007) (quoting Soc. Sec. Ruling 96-2p, 1996

SSR LEXIS 9, at *12 (July 2, 1996)).

   A. The ALJ’s Assignment of Minimal Weight to Dr. MacNealy’s Medical Opinion is
      Supported by the Substantial Evidence of the Record in its Entirety and Was Made
      Utilizing Proper Legal Standards.

   Dr. MacNealy, a mental health professional, had two office visits with Plaintiff – one on March

6, 2016 and one on April 6, 2016. (Tr. 1243-49, ECF No. 11.) Thereafter, on July 19, 2016, he

submitted his medical opinion. (Id. at 1239-42.) In providing his medical opinion, by way of filing

out a Medical Impairment Questionnaire, Dr. MacNealy opined that Plaintiff, with respect to work-

related mental activities, was extremely functionally limited in activities of daily living,

maintaining social functioning, remembering, understanding, and carrying out instructions, and
the ability to complete a normal workday and work week, among various other work-related

mental activities. (Id. at 1241-42.) Dr. MacNealy also opined that for those work-related mental

functions in which Plaintiff was not extremely limited, she was markedly limited, which is defined

as “more [than] moderate, but less than extreme.” (Id.) Of note, for every listed work-related

mental activity on the Mental Impairment Questionnaire, of which there were twenty-four, Dr.

MacNealy marked that Plaintiff was either markedly limited or extremely limited, the most severe

limitation options out of five total limitation options. (Id.) Dr. MacNealy also indicated that he

believed Plaintiff’s prognosis was “poor” and opined that Plaintiff was unable to work because she

needed to stay in her room all day in order to avoid environmental stimuli and triggers. (Id. at

1240-41.)

   In analyzing Dr. MacNealy’s medical opinion, the ALJ assigned minimal weight rather than

controlling weight. (Id. at 29.) Consistent with legal requirements, the ALJ provided good reasons

for discounting Dr. MacNealy’s medical opinion. (Id.) Most importantly, the ALJ found that Dr.

MacNealy’s own treatment records were inconsistent with his “grave and dire assessment.” (Id.)

In fact, Dr. MacNealy’s treatment records reflect that during his two office visits with Plaintiff he

noted that Plaintiff had a depressed mood, which he characterized as normal, that Plaintiff had no

other mental status abnormalities, and that Plaintiff was responding slowly to medication. (Id. See

also id. at 1243-49.) Accordingly, the ALJ concluded that Dr. MacNealy’s mild findings in his

treatment notes “are not, in any way, consistent with the rather dire assessment he submitted, and

are inconsistent with the marked and extreme functional limitations contained therein.” (Id. at 29.)

   Lack of consistency between a treating source’s medical opinion and treatment notes is a “good

reason” to assign less than “controlling weight” to the treating source’s opinion. In addition,

contrary to Plaintiff’s assertion that the ALJ, and subsequently the Magistrate Judge, failed to
consider Plaintiff’s psychiatric hospitalizations when weighing Dr. MacNealy’s opinion, the

record as a whole contains substantial evidence that is inconsistent with Dr. MacNealy’s medical

opinion. Plaintiff specifically argues that because the ALJ did not reference Plaintiff’s psychiatric

hospitalizations when weighing Dr. MacNealy’s opinion, the hospitalizations were not properly

considered and had they been, they would have supported Dr. MacNealy’s opinion. (Obj. to R. &

R. 2, ECF No. 18.)

   This argument, however, is problematic. When determining the severity of Plaintiff’s mental

health impairments, the ALJ discussed, at length, Plaintiff’s multiple psychiatric hospitalizations

and mental health history. (Tr. 20-23, ECF No. 11.) With each of Plaintiff’s psychiatric

hospitalizations, the ALJ noted that upon discharge, Plaintiff had responded positively to treatment

and had an improved and stable mood. (Id. at 20-21.) Furthermore, as aptly stated by the ALJ,

“with the exception of the several episodes of reported suicidal ideation, the record consistently

notes that the claimant is cooperative, exhibits generally normal behavior, logical thought process,

and essentially normal thought content.” (Id. at 25.) The ALJ also concluded, Plaintiff “has sought

treatment for increased depression with suicidal ideation, but her symptoms improved quickly with

appropriate treatment and mental status evaluations from multiple sources note only mild to no

more than moderate symptoms that are inconsistent with the marked degree of functional

impairment she alleged.” (Id. at 27.)

   It is clear from the ALJ’s statements that she consistently took into consideration Plaintiff’s

psychiatric hospitalizations, as well as the rest of record before her, when making her decisions.

Plaintiff’s assertion that the ALJ failed to consider the record as a whole when weighing the

opinion of Dr. MacNealy is not well taken.
   Plaintiff also objects that the ALJ did not properly provide her with a reasonable

accommodation for her psychiatric hospitalizations when determining her residual functional

capacity. (Obj. to R. & R. 2, ECF No. 18.) In particular, Plaintiff requests an accommodation of

absenteeism for her psychiatric hospitalizations. (Id.) This objection is also not well taken. In

discussing Plaintiff’s psychiatric hospitalizations, the ALJ looked to the entirety of the record and

concluded that Plaintiff’s psychiatric hospitalizations on the whole are “reactive to situational

stressors, including difficulty in romantic relationships and reported increases in physical

symptoms (which were not corroborated by the record).” (Tr. 25, ECF No. 11.) Furthermore, the

ALJ determined that the record consistently supports the conclusion that “[t]here is no evidence of

a thought disorder or cognitive impairment . . .”. (Id.)

   Even with these well-supported conclusions, the ALJ did accommodate Plaintiff for her mental

health impairments by deciding that Plaintiff should only perform simple, repetitive tasks that are

low stress in nature. (Id. at 25-26.) The ALJ even stated that the limitations imposed “take into

account the possible effects of [Plaintiff’s] alleged mental impairments, in light of normal

cognitive and memory function . . . and take into consideration [Plaintiff’s] . . . intermittent

treatment for exacerbations of depression and suicidal ideation.” (Id. at 26.) Therefore, the

Plaintiff’s request for the specific accommodation of absenteeism is not well taken. The ALJ,

consistent with the substantial evidence contained in the entirety of the record, properly afforded

Plaintiff with reasonable accommodations for her alleged mental impairments when determining

Plaintiff’s residual functional capacity.

   Therefore, considering the sum of this discussion and Plaintiff’s objections, this Court

overrules Plaintiff’s objections. It is clear that the ALJ’s determination to assign minimal weight

to Dr. MacNealy’s medical opinion was made utilizing the proper legal standards. Specifically,
the ALJ articulated “good reasons” to discount Dr. MacNealy’s opinion. Dr. MacNealy’s opinion

was not supported by the substantial evidence contained in the record as a whole and was

inconsistent with his own treatment records. The ALJ’s decision to assign Dr. MacNealy’s opinion

minimal weight is supported by the substantial evidence contained in the record, as cited to and

thoroughly explained by the ALJ, and therefore, no error occurred.

    B. The ALJ’s Assignment of Minimal Weight to Dr. Conti’s Medical Opinion is
       Supported by the Substantial Evidence of the Record in its Entirety and Was Made
       Utilizing Proper Legal Standards.

    Dr. Conti, a mental health professional, had three office visits with Plaintiff – one on January

12, 2015, one on January 22, 2015, and one on February 2, 2015. (Tr. 711-18, ECF No. 11.)

Thereafter, on February 25, 2015, she submitted her medical opinion. (Id. at 706-07, 710.)Dr.

Conti provided her medical opinion by way of filing a Medical Source Statement of Ability to Do

Work-Related Activities (Mental). (Id.) In the statement, Dr. Conti indicated that Plaintiff has

moderate difficulty understanding, remembering, and carrying out simple instructions, moderate

difficulty making judgments on simple and complex work-related decisions, and marked difficulty

understanding, remembering, and carrying out complex instructions. (Id. at 706.) Dr. Conti

identified that Plaintiff’s own report and her clinical observations led to this conclusion. (Id.)

    The remainder of Dr. Conti’s medical opinion indicated that Plaintiff had marked limitations

with respect to interacting with the public, supervisors, and co-workers and marked limitations

with responding appropriately to typical work situations. (Id. at 707.) Additionally, Dr. Conti

indicated that Plaintiff’s medical issues are affected by her mental impairment. (Id.) In her

assessment, Dr. Conti indicated that these conclusions were reached utilizing only Plaintiff’s own

report. (Id.)
   In analyzing Dr. Conti’s opinion, the ALJ assigned minimal weight rather than controlling

weight. (Id. at 29-30.) Consistent with legal requirements, the ALJ provided good reasons for

discounting Dr. Conti’s opinion. (Id.) Similar to the analysis surrounding Dr. MacNealy’s medical

opinion, the ALJ found that Dr. Conti’s own treatment records were inconsistent with her

assessment. (Id.) Contrary to Dr. Conti’s assessment, the treatment records of her three office visits

with Plaintiff reflect that Plaintiff reported some suicidal thoughts during her first treatment visit,

but Dr. Conti recorded no other findings. (Id. at 29. See also id. at 713-18.) During the second

treatment visit, Dr. Conti recorded that Plaintiff had a depressed and anxious mood, but otherwise

had an appropriate affect and had no suicidal or homicidal ideations. (Id. at 29-30. See also id. at

712.) During the third and final office visit, Dr. Conti again recorded that Plaintiff had a depressed

mood with focus on regrets over leaving an ex-boyfriend coupled with medical issues, but

otherwise Plaintiff demonstrated an appropriate affect with no suicidal or homicidal ideations. (Id.

at 30. See also id. at 711.) Accordingly, the ALJ concluded that Dr. Conti’s mild findings in her

treatment notes are wholly inconsistent with the “impaired concentration, dissociative symptoms,

social withdrawal, daily panic, or impulsive behavior she reported in her assessment.” (Id. at 30.)

The ALJ went further and provided the additional rationale that Dr. Conti’s medical opinion should

not be afforded “controlling weight” because her “rather dire assessment is nothing more than the

unquestioned acceptance of the claimant’s subjective statements without clinical support.” (Id.)

   Once again, lack of consistency between a treating source’s medical opinion and treatment

notes is a “good reason” to assign less than “controlling weight” to the treating source’s opinion.

Additionally, contrary to Plaintiff’s assertion that the ALJ, and subsequently the Magistrate Judge,

failed to consider Plaintiff’s psychiatric hospitalizations when weighing Dr. Conti’s opinion, the

record as a whole contains substantial evidence that is inconsistent with Dr. Conti’s medical
opinion. Plaintiff specifically argues that because the ALJ did not reference Plaintiff’s psychiatric

hospitalizations when weighing Dr. Conti’s opinion, the hospitalizations were not properly

considered and had they been, they would have supported Dr. Conti’s opinion. (Obj. to R. & R. 2,

ECF No. 18.)

   This argument, however, is problematic for the same reasons it was problematic with respect

to Dr. MacNealy’s medical opinion. The ALJ properly discussed Plaintiff’s multiple psychiatric

hospitalizations and mental health history in her decision, and appropriately acknowledged that

Plaintiff responded positively to treatment and was consistently discharged in a stable and

improved mood. (Tr. 20-23, ECF No. 11.) The ALJ also recognized that the record consistently

supported the conclusion that Plaintiff’s mental health impairments quickly and appropriately

respond to treatment, that Plaintiff may experience some mild ongoing mental health symptoms,

but generally Plaintiff “is cooperative, exhibits generally normal behavior, logical thought

process, and essentially normal thought content.” (Id. at 25, 27.) Once again, it is clear from the

ALJ’s statements that she consistently took into consideration Plaintiff’s psychiatric

hospitalizations, as well as the rest of record before her, when making her decisions. Plaintiff’s

assertion that the ALJ failed to consider the record as a whole when weighing the opinion of Dr.

Conti is not well taken.

   Plaintiff also objects to the ALJ’s conclusion that Dr. Conti’s medical opinion was based upon

Plaintiff’s subjective report rather than medically acceptable diagnostic techniques. (Obj. to R. &

R. 3, ECF No. 18.) Plaintiff hangs her hat on the one instance that Dr. Conti wrote “clinical

observation” in her medical opinion when she opined that Plaintiff has moderate difficulty

understanding, remembering, and carrying out simple instructions, moderate difficulty making

judgments on simple and complex work-related decisions, and marked difficulty understanding,
remembering, and carrying out complex instructions. (Tr. 706, ECF No. 11.) However, this is the

only time in her entire medical opinion that she indicates her clinical observations were relied

upon. (Id. at 706-07, 710.) It is, therefore, clear that the remainder of her dire assessment is based

solely upon Plaintiff’s subjective complaints as “client report” is cited as the only basis for the

balance of her assessment. (Id. at 706-07.) It was not unreasonable, nor an error, for the ALJ to

conclude that Dr. Conti’s opinion was based mainly upon the subjective complaints of Plaintiff as

her treatment notes and the substantial evidence contained in the record as a whole conflict with

her medical opinion.

   Consequently, considering the entirety of this discussion and Plaintiff’s objections, this Court

overrules Plaintiff’s objections. It is clear that the ALJ’s determination to assign minimal weight

to Dr. Conti’s opinion was made utilizing the proper legal standards. Specifically, the ALJ

articulated “good reasons” to discount Dr. Conti’s opinion. Dr. Conti’s opinion was not supported

by the substantial evidence contained in the record as a whole, was inconsistent with her own

treatment records, and was based primarily, if not wholly, on Plaintiff’s own subjective report. The

ALJ’s decision to assign Dr. Conti’s opinion minimal weight is supported by the substantial

evidence contained in the entirety of the record, as cited to and explained by the ALJ, and therefore,

no error occurred.

   C. Considering Dr. MacNealy and Dr. Conti as Treating Sources Was Harmless Error.

   This Court recognizes that the two mental health professionals at issue, Dr. MacNealy and Dr.

Conti, might not actually be treating sources according to social security definitions deserving of

analysis under the “treating source rule” as analyzed above. (R. & R. 28 n.9, 34 n.11, ECF No. 17;

Resp. to Obj. to R. & R. 1-2, ECF No. 19.) A treating source, as defined by the social security

regulations, is “[Plaintiff’s] own acceptable medical source who provides [Plaintiff], or has
provided [Plaintiff], with medical treatment or evaluation and who has, or has had, an ongoing

treatment relationship with [Plaintiff].” 20 C.F.R. §§ 404.1527(a)(2) and 416.927(a)(2) (2017).

Precedent demonstrates that a physician who examines a plaintiff only once is not a treating source,

as this does not meet the requirement of an “ongoing treatment relationship.” See Reeves v.

Comm’r of Soc. Sec., 618 F. App’x 267, 274 (6th Cir. 2015) (citing Smith v. Comm’r of Soc. Sec.,

482 F.3d 873, 876 (6th Cir. 2007)).

   However, the rule is less bright line when a physician treats an individual only two or three

times. Kornecky v. Comm’r of Soc. Sec., 167 F. App’x 496, 507 (6th Cir. 2006) (“depending on

the circumstances and the nature of the alleged condition, two or three visits often will not suffice

for an ongoing treatment relationship”); Helm v. Comm’r of Soc. Sec., 405 F. App’x 997, 1000 n.3

(6th Cir. 2011) (“it is questionable whether a physician who examines a patient only three times

over a four-month period is a treating source . . .”); Mireles ex rel. S.M.M. v. Comm’r of Soc. Sec.,

608 F. App’x 397, 398 (6th Cir. 2015) (adopting the classification of a physician who provided

only three treatments to claimant as a consultant, not a treating source). See also Kepke v. Comm’r

of Soc. Sec., 636 F. App’x 625, 629 (6th Cir. 2016) (holding that the ALJ’s discounting the medical

opinion of a physician who only treated plaintiff three times over a three-month period was not

improper).

   The record reflects that Dr. MacNealy treated Plaintiff only twice prior to submitting his

medical opinion regarding Plaintiff’s disabled status. (Tr. 1243-1249, ECF No. 11.) Likewise, the

record reflects that Dr. Conti treated Plaintiff only three times prior to submitting her medical

opinion regarding Plaintiff’s disabled status. (Id. at 711-718.) The ALJ treated both mental health

professionals as treating sources and applied the “treating source rule” despite the limited treatment

each mental health professional provided Plaintiff.
         This Court sees no reason to disrupt the ALJ’s labeling Dr. MacNealy and Dr. Conti as treating

      sources. In fact, in analyzing Dr. MacNealy and Dr. Conti as treating sources rather than as non-

      treating sources, the ALJ provided Plaintiff every latitude available. This means that if Dr.

      MacNealy and Dr. Conti were, in fact, not treating sources, the error by the ALJ was harmless and

      will not be further analyzed by this Court.

IV.      CONCLUSION

         For the foregoing reasons, Plaintiff Tamie Strouse’s objections to the Magistrate Judge’s

      Report and Recommendation are OVERRULED. Therefore, the Magistrate Judge’s Report and

      Recommendation is ADOPTED, and the final decision of the Commissioner of Social Security

  denying Plaintiff’s applications for a Period of Disability, Disability Insurance Benefits, and

  Supplemental Security Income is AFFIRMED.

         IT IS SO ORDERED.

         DATE: April 12, 2019                             /s/ John R. Adams
                                                          Judge John R. Adams
                                                          UNITED STATES DISTRICT COURT
